IN THE SUPREME COURT OF PENNSYLVANIA


                                        : No. 259
IN RE: DESIGNATION OF CHAIR AND
                                        :
VICE-CHAIR OF THE APPELLATE             : APPELLATE COURT RULES
                                        :
COURT PROCEDURAL RULES                  :
                                        :
COMMITTEE




                                     ORDER


PER CURIAM


      AND NOW, this 19th day of April, 2016, Kevin J. McKeon, Esquire, is hereby

designated as Chair and the Honorable John T. Bender as Vice-Chair of the Appellate

Court Procedural Rules Committee commencing June 30, 2016.